         Case 9:20-cr-00046-DLC Document 31 Filed 02/05/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                            CR 20–46–M–DLC

                      Plaintiff,

vs.                                                        ORDER

SCOTT MICHAEL GEORGE
DANIELS,

                      Defendant.

       Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 28.) Defendant Scott Michael George Daniels has been

adjudged guilty as to Count I of the Indictment. (Doc. 30.) Mr. Daniels has also

admitted the forfeiture allegation contained within the Indictment. (Doc. 27 at 1–

2.) Mr. Daniels’ plea provides a factual basis and cause to issue an order of

forfeiture, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §§ 853(a)(1) and (2) and

881.

       Accordingly, IT IS ORDERED that the United States’ motion (Doc. 28) is

GRANTED.

       IT IS FURTHER ORDERED that Mr. Daniels’ interest in the following

property is forfeited to the United States in accordance with 18 U.S.C. § 924(d)

and 21 U.S.C. §§ 853(a)(1) and (2) and 881:


                                         1
           Case 9:20-cr-00046-DLC Document 31 Filed 02/05/21 Page 2 of 3



       •      HS Produkt imported by Springfield Armory, Model XD9, 9mm
              pistol, SN GM745605

       •      Winchester Model 72 .22 caliber Rifle, no SN visible

       •      Bul Transmark Desert Eagle 1911G .45 caliber Pistol, SN G020934

       •      DPMS Panther Arms Model A-15 .223 caliber rifle, SN FH15857

       •      Russian Mosin Nagat 762x54 Rifle, SN M41166

       •      Benelli Arms 12 Gauge shotgun, SN Z395033

       •      Ruger Model 10-22 Carbine, .22 LR caliber rifle, SN 115-76864

       •      Romarm/Cugir (Romania) GP/WASR-10/63 7.62x39 caliber rifle, SN
              1971

       •      Krial, imported by Tri Star NKC MO, KRX 12 Gauge Shotgun, SN
              KRX002152

       •      ABA Body Armor

       IT IS FURTHER ORDERED that the United States Marshal’s Service, the

Federal Bureau of Investigation, and/or a designated sub-custodian, are directed to

seize the property subject to forfeiture and further to make a return as provided by

law.

       IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the


                                           2
        Case 9:20-cr-00046-DLC Document 31 Filed 02/05/21 Page 3 of 3



Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s Preliminary Order and the United States’ intent to dispose

of the property in such manner as the Attorney General may direct, pursuant to 18

U.S.C. § 924(d) and 21 U.S.C. §§ 853(a)(1) and (2) and 881 and 21 U.S.C. §

853(n)(1), and to make its return to this Court that such action has been completed.

      IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will enter a Final Order of Forfeiture upon motion of the

United States.

      DATED this 5th day of February, 2021.




                                          3
